Citation Nr: 1433013	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a vision disability, to include as secondary to herbicide exposure and/or diabetes mellitus, type II.

3.  Entitlement to a compensable rating for a service-connected skin condition.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities and lower extremities.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to August 1973, including service in Thailand.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2006 and July 2009 rating decisions.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

In May 2013, the Veteran's representative filed a claim seeking to reopen his previously denied claim for service connection for a left knee disability, which had been denied by the Board in June 2012 (reconsideration of the Board's decision has been denied).  As such, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The claims of service connection for ischemic heart disease, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, renal dysfunction, and hypertension; as well as the claim for a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence establishes that the Veteran was exposed to herbicides during his military service.

2.  The Veteran's diabetes mellitus is presumed to have been caused by his in-service herbicide exposure.

3.  The Veteran has not been diagnosed with diabetic retinopathy.

4.  Exposure to jet fuel in service caused the Veteran's dry eye syndrome.

5.  The Veteran's service-connected skin condition has not been shown to cover five percent of either the exposed areas of his body or his total body area; and the skin condition has not been shown to cause scarring or other disfigurement.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Criteria for service connection for dry eye syndrome have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  Criteria for service connection for diabetic retinopathy or any eye disorder other than dry eye syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Criteria for a compensable rating for a skin condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran seeks service connection for his diabetes mellitus, type II and vision disability based upon alleged herbicide exposure while stationed in Thailand.  The record reflects that the Veteran has a diagnosis of diabetes mellitus, type II.  Under governing law and regulation, 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  In Compensation & Pension Service Bulletin (May 2010), it was indicated that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The Veteran testified that his military duties took him to or near the perimeter.  

In 2010, the Board concluded that the RO had not fully followed the procedures for considering the credibility of the Veteran's statements as to perimeter duty.  The Board directed that if the RO found that such duty was not shown, then the procedures in VA's Adjudication Procedure Manual, M21-1MR, should be followed, including a request for information to JSRRC.

At his Board hearing, the Veteran testified that he was stationed in Ubon Ratchathani, Thailand from 1971 to November 1972, where he worked as part of the fuel division.  The Veteran indicated that he was mainly responsible for refueling aircraft of all types including B52s, KC135s, F4s, H1 helicopters, C130 aircraft and others.  He was asked if he had witnessed spraying while in Thailand.  He indicated that he recalled spraying all around the perimeter of the flight line, all around the outside perimeter of the base, and up at the base fuel depot.  He also noted that several statements had been submitted from servicemen who had served in Thailand.  The Veteran acknowledged that he had not found any statement from anyone who was stationed on his base when he was there, however, he reported having made contact with people who had been stationed in Thailand before him and allegedly worked in the supply department.  The Veteran denied knowing what type of herbicide was used on his base, but he said that it killed whatever it was sprayed on.  

As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus.  Indeed, there were no complaints shown in the service treatment records.  The Veteran's separation physical did not find diabetes mellitus to be present.  As such, the Veteran's claim turns on whether he can establish exposure to herbicides while in service.

The Veteran has testified that he was in and around the runways in Ubon, Thailand which photos have shown are close in proximity to the base perimeters, and being on the flight line is consistent with the Veteran's MOS.  See 38 U.S.C.A. § 1154(a).  The Veteran also credibly testified that he flew on at least two missions into Vietnam.  Based on the credibility of this testimony, the Board, consistent with the M21-1MR, finds that on a facts found basis, the Veteran was exposed to herbicides while in service. 

As noted, when a veteran is diagnosed with diabetes mellitus and is shown to have been exposed to herbicides, service connection will be granted unless there is clear evidence to suggest that the diabetes mellitus was due to another cause, which is not present here.  

As such, the criteria for service connection for diabetes mellitus have been met, and the Veteran's claim is granted.

Vision disability

As noted, the Veteran is also seeking service connection for a visual disability, to include as secondary to either herbicide exposure and/or diabetes mellitus, type II.  At his Board hearing in August 2010, the Veteran asserted that he felt his eye problems might be the result of his diabetes mellitus.

As an initial point, a VA examination for diabetes mellitus in June 2011 found no visual defect as a result of the Veteran's diabetes mellitus; and the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a disability of the eye.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, the Veteran testified that his main contention was that his visual acuity had gotten worse over the years.  To this end, the Board notes that for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, which are not considered to constitute a disease or injury for VA disability purposes. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, including refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  As such, service connection is not available merely because the Veteran's vision has worsened.

The Veteran also testified at his Board hearing in August 2010 that while uploading jet fuel in service, some of the fuel splashed into his eyes.  He indicated that the immediate effect was blindness.  He did not remember when it occurred, but he recalled being taken to the base hospital, having his eye flushed out and wearing a patch over his eyes for several days.  After three days, his eye sight reportedly remained blurry, but he was able to see.  He stated that his eyes remained blurry for a month, before clearing up, but asserted that he had experienced problems with his eyes ever since.  He indicated that one doctor had said that there was a good probability that his dry eyes were the result of fuel.  The Veteran indicated that he had been using glasses since 1992.

A service treatment record from April 1972 confirms that the Veteran was splashed in the face with JP4 jet fuel, although the record notes that little if any actually got into his eyes.  The Veteran's eyes were irrigated and cream was applied to the skin around his eyes.  The Veteran's eyes were found to be normal at his separation physical in July 1973, and while the Veteran reported having experienced eye trouble on his medical history survey completed in conjunction with his separation physical, it was noted that this was in regard to astigmatism as a child.  

In May 2004, Dr. Skolik wrote that the Veteran had some sort of chronic dry eye.  In a December 2008 treatment record, she noted that the Veteran had jet fuel splashed in his eyes in Vietnam and wrote that his dry eyes were the result of the chemical injury to his eyes.

As such, the Veteran has a current disability, dry eye syndrome, which has been linked to an accident in service by a medical professional.  Therefore, the criteria for service connection for dry eye syndrome have been met, and to that extent the Veteran's claim is granted.  However, no other disability of the eyes has been shown to be related to either the Veteran's military service or to a service connected disability.  As such, service connection is not warranted for any condition of the eye other than dry eye syndrome.


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is service connected for intertrigo, groin, right axilla which may also include the wrist and neck.  This will be referred to as the Veteran's skin disability or condition for the purpose of this decision.  In December 2005, the Veteran sought an increased rating for his skin condition which is currently rated as noncompensable under 38 C.F.R. § 4.118, DC 7806.  Under this Diagnostic Code, a noncompensable rating is assigned when less than 5 percent of the entire body or
less than 5 percent of exposed areas are affected, and; no more than topical therapy
was required during any 12-month period on appeal.  A 10 percent rating is assigned when a skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas; or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are available but require the same symptoms as are required for the 30 percent rating, but with greater frequency or more skin coverage.

Alternatively, the schedular rating criteria directs that the skin condition is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801,
7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Veteran has testified at hearings before both a Decision Review Officer and at a Board hearing during the course of his appeal.  He has also received at best sporadic treatment for his skin condition at VA and private treatment sessions, and he has undergone several VA examinations.  However, at no time, has the Veteran's skin condition been shown to be of such severity, or require such medication, as to warrant a compensable rating.

Turning first to the coverage of the Veteran's skin condition, the skin condition has been observed on several occasions.  

As noted, the Veteran underwent several VA examinations during the course of his appeal.  The first examination was in July 2006, at which time it was noted that the Veteran's rash had been dormant for the previous two years, and at the examination, there was no axillary or groin rash present, except on the penis, which the examiner attributed to the Veteran's diabetes mellitus.  The examiner stated that no exposed areas were affected and less than one percent of the Veteran's total body area was affected.  The examiner found that there were no effects of the rash on the Veteran's activities of daily living. 

At his Board hearing in August 2010, the Veteran testified that his rash was worse in the summer months and he alleged that when VA last examined his skin, it was in the winter, so the condition was not present (of note, the first VA examination was in July, a summer month).  The Board deferred to the Veteran's request for a VAX during the summer months, remanding the claim.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A VA examination was provided in August 2013.  However, as will be discussed, even at that examination, the Veteran's skin condition was not shown to be of such severity as to warrant a compensable rating.
At the August 2013 VA examination, the Veteran was noted to have been diagnosed with dermatitis and intertrigo.  He reported that since his last VA examination, he had experienced his usual flare-ups of his skin condition in the groin and axillae each spring and lasting into each fall.  The Veteran indicated that the hot weather caused his skin to get red and raw, and to ooze.  He reported that when he would sweat a lot, he would develop an odor in the areas of skin involvement.  This year had reportedly been better than usual, since the weather had been cooler than usual.  The Veteran indicated that he treated his skin with over-the-counter creams such as Tinactin and Vagisil.  He denied using prescribed Ketoconazole cream since before his last VA skin examination in 2006.  The examiner noted that the skin condition did not cause any scarring of the head, face or neck.  There were also no systemic manifestations noted.  The Veteran's skin condition had been treated with topical medications for less than 6 weeks at a time, and no other treatment had been administered.  The Veteran had also not experienced any debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner estimated that the Veteran's dermatitis covered less than 5 percent of his total body area and none of his exposed areas.  The examiner observed on examination that the Veteran had mildly red areas in each axilla, approximately 8x12 cm, and each groin approximately 3x15cm.  There was a crisp edge to the areas of redness.  There were no pustules, vesicles, or abscesses.

The Board acknowledges that skin disabilities can be transient in nature and that therefore, it is often difficult to schedule a VA examination during a period of flare-up.  However, the Veteran has testified at hearings before both the Board and a decision review officer that his skin conditions effectively manifested during the summer and were present the entirety of the summer months.  However, both VA examinations that were provided were provided during summer months (first July and then August), but neither examination found that the Veteran's skin condition covered either exposed areas or total body area to the degree that would warrant a compensable rating.

The Veteran was specifically asked at his Board hearing in August 2010 how much body area his skin condition took up, but he denied ever having had it measured.
Nevertheless, given the transience of skin conditions, the Board also reviewed the extensive VA and private treatment records that were generated during the course of the Veteran's appeal.  However, none of the records that have been obtained suggested that the Veteran's skin condition ever covered either 5 percent or more of his entire body, or at least 5 percent of the exposed areas on his body.  In fact, the treatment records show little rash to be present at all at any time.

For example, in May 2006, the Veteran's skin was noted to be dry with good turgor, and no red or broken areas were present.  In December 2006, a VA treatment records found that the only skin problem noted on examination was onychomycosis on his toenail.

In July 2007, the Veteran wrote that he was seen in April 2007 for a rash under both armpits that was fungal in nature, and he included four photographs showing redness under his armpits, but it did not appear from a plain viewing of the photographs that the underarm irritation covered 5 percent of the Veteran's total body area.  

VA treatment records from April 2007 are of record showing that the Veteran was treated for a jungle fungus on his groin and underarms.  It was noted that a cream had previously been prescribed for it, but there was no suggestion of systemic therapy.  The medical professional indicated that the Veteran's skin was brownish with a red, flat rash in the left axilla measuring 5x8 cm with no erythema or excoriations.  Another April 2007 VA treatment record noted that the Veteran's skin condition responded to Vagisil and was likely fungal in nature.  In August 2007, the Veteran was seen again and prescribed Lotrimin.  It was noted that his rash was worse at that time and was currently in the axillar regions, although the Veteran asserted that it would also occur in his groin and on his penis.

The Veteran was seen by VA in September 2008 and was referred to dermatology.  In November 2009 it was noted by Dr. Amendt that the Veteran did not have any skin problems, such as eczema or psoriasis.

In a June 2010 private treatment record from Ohio Health, the Veteran denied any skin problems.  In February and May 2012, it was noted that he Veteran's skin was warm and dry with no rashes by Dr. Snyder.  Records from Marshall University Medical Center show that the Veteran's skin was found to be normal without rashes or lesions in August 2012.

As such, the private and VA treatment records appear to show that the Veteran's skin condition is well-regulated with medication and is not particularly extensive.

In his May 2008 substantive appeal, the Veteran wrote that he believed that his skin condition was consistent with a 10 percent rating.  He asserted that the skin condition caused irritation, itching, and discoloration of his skin.  He added that it caused a rash on his face, neck, and wrists as well as areas that caused extreme discomfort and embarrassment and affected his personal life.  The Veteran asserted that he would provide medical evidence, buddy statements, and statements as to the continuity of symptomatology.  However, it is noted that the Veteran's skin condition is service connected and therefore, it is relevant only what symptoms have been present during the course of his appeal and not since service.  VA accepts that it has been present since service, and it is for that reason that he is service connected in the first place.

In August 2010, the Veteran testified at a Board hearing that he got a seasonal rash every summer.  He stated that he skin breakouts lasted anywhere from a couple weeks to a couple months.  He indicated that the rash had cleared up at that point, but he stated that it was usually in his groin or under his arms, and would occasionally appear on his face or wrist.  He was asked how much body area it took up, but he denied ever having had it measured.  He stated that the VA medical center had tried to check if in February, but it was all gone at that time.  The Veteran stated that the manifestations had been so severe at times, that he had to lay in bed for a couple days, but he also acknowledged that Vagisil did "cure it at the moment" since it was fungal in nature.  He stated that  Dr. Elkins had been treating him for it for approximately 8 years. 

The Board has closely considered the statements from the Veteran and his wife, and lay people are considered to be competent to report symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board is also charged with determining the weight that is to be afforded to the various pieces of probative evidence. 
 
Here, the Veteran has testified about the coverage of his skin condition but as he acknowledged at his Board hearing, he was not sure if the extent of his skin condition had ever been measured.  As noted, the two VA examinations which were provided in this case were both provided during the summer months during which time the Veteran has asserted his skin condition is routinely present and at its worst, but there was little evidence of the skin condition noted on physical examination.  Likewise, the medical treatment records did not show sufficient coverage or treatment to warrant a compensable rating.

Here, outpatient treatment records covering the vast majority of the appeal period, were reviewed in conjunction with this decision, all of which was used to evaluate the severity of the service-connected skin disability during both active and inactive stages.  Unfortunately, the treatment records do not reflect, even during a so-called active stage, that the severity of the Veteran's skin condition satisfied the criteria for a compensable rating.  The Veteran testified at a Board hearing that he had been treated by Dr. Elkins for his skin condition for approximately 8 years, but a review of the extensive records from Dr. Elkins revealed little to no treatment of the Veteran's skin condition.  As such, the Board finds that the weight of the evidence simply does not support a finding that the Veteran's skin condition covers either 5 percent of his total body area or 5 percent of his exposed areas.  Therefore, a compensable schedular rating is not available on that basis.

As noted, a compensable schedular rating may also be assigned when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required to treat a skin condition.  Here, the Veteran clearly takes medication to treat and control his skin condition.  However, while the Board does not wish to minimize the severity of the skin rash, such medication (namely Vagisil and Lotramin) consists entirely of topical medications and does not therefore constitute systemic therapy as would be necessary for a compensable rating.  Essentially, the Veteran applies the medication on the exterior of his body to treat the rash and does not ingest the medication.  As such, a compensable schedular rating is not available on this basis.

Alternatively, the schedular rating criteria directs that the skin condition is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801,
7802, 7803, 7804, or 7805), depending upon the predominant disability.

Here, however, it has not been suggested that the Veteran's service connected skin condition has caused any scarring or disfigurement, and it is clear that the coverage of the skin condition is clearly the predominant disability.

As such, a compensable schedular rating  is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1) . The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Veteran and his wife have testified that the Veteran's skin condition causes an odor and that it at times prevents the wearing of much clothing.  These are symptoms that are clearly not contemplated specifically by the schedular rating criteria.

As such, the Board will move to the second part of the inquiry which is whether there is something unique or unusual about the Veteran's skin condition.  Here the Board finds that there is not.  That is, the symptoms of the skin condition do not demonstrate an exceptional disability picture with factors such as marked interference with employment and frequent periods of hospitalization.  At no time during the course of the Veteran's appeal has he been hospitalized on account of his service connected skin condition.  The Veteran did testify at his Board hearing that he potentially could miss a considerable amount of work, but he also appeared to testify that he could not work for reasons unrelated to his skin condition.  Moreover, the medical evidence of record does not suggest that the Veteran's skin condition impairs his employability in any way.  To the extent that the Veteran's employment is interfered with, the fact remains that some interference with employment is acknowledged by virtue of service connecting the skin condition.  As such, referral for extraschedular consideration is not warranted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by several letters.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the Veteran's claims in July 2012 in order for additional records to be obtained, for research to be conducted as to whether the Veteran was exposed to tactical herbicides during his military service, and for a VA examination to be conducted.  That development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As the record currently stands, service treatment records, service personnel records, private treatment records and VA treatment records have all been obtained.  Social Security Administration (SSA) records were sought, but VA was informed that no records existed for the Veteran.  Additionally, the Veteran testified at both a DRO hearing and a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the nature and severity of his skin condition and the Veteran's possible herbicide exposure during service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's skin condition and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Of note, the Veteran asserted that his skin condition was worse in the summer months and was subsequently afforded a VA examination in August 2013.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for diabetes mellitus is granted.

Service connection for dry eye syndrome is granted.

Service connection for diabetic retinopathy and/or a visual disability other than dry eye syndrome is denied.

A compensable rating for a service-connected skin condition is denied.


[	(CONTINUED ON NEXT PAGE)


REMAND

In an April 2013 rating decision, the RO denied service connection for ischemic heart disease, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, renal dysfunction, and hypertension; as well as denying a compensable rating for bilateral hearing loss.  In May 2013, the Veteran's representative filed a notice of disagreement with the rating decision.  This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case (SOC) only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claims for service connection for ischemic heart disease, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, renal dysfunction, and hypertension; as well as the claim for a compensable rating for bilateral hearing loss.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


